DETAILED ACTION
This office action is a response to a communication made on 11/22/2021.
Claims 1 and 14 are currently amended.
Claims 1-26 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 and 11/22/2021 was filed before the mailing date of the final office action on 02/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 02/08/2020, 05/04/2021, 07/15/2021 and 11/22/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 9-12, filed 11/22/2021, applicant argues that, “Applicant respectfully submits that none of the cited reference, whether considered alone or in combination, discloses “establishing, by a server instance of the server kit, a communication session with a client application instance of the client application being executed at a client user device,” “receiving, by the server instance, a workflow triggering event from the client application instance;” “determining, by the server instance, a triggered task-based workflow from the plurality of task-based workflows based on the workflow triggering event;” “creating, by the server instance, a workflow instance of the triggered task-based workflow;” “determining, by the server instance, a triggered workflow node of the workflow instance based on a state of the client application instance being executed at the client user device and the triggering rules of the triggered task-based workflow” as substantially provided for by independent claims 1 and 14
Examiner: Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Johnston teaches determining, by the server instance, a triggered workflow node of the workflow instance based on a state of the client application instance and the triggering rules of the triggered task-based workflow because triggering the appropriate workflow(s) to provision the resources/services in the new cloud service (i.e. node), and instantiating the application (i.e. state of the client application instance) to use the provisioned services/resources of the new cloud service, ¶0040, A centralized set of core service components within the deployment mechanism are responsible for interacting with the end user, managing operational workflows and coordinating communication between the services, see ¶0050, The Client 2.15 receives a set of commands from the Tenant Messaging service 2.12 (through the messaging broker 2.1) to perform one or more commands 
Johnston teaches the client agents (i.e. the client application instance) 2.15 a deployed on different servers (i.e. server instance) may be specific to the respective server. However, examiner agrees with applicant’s remarks regarding reference Johnston, but even though the arguments are persuasive, they do not overcome the rejection because the feature is taught by reference Bursey.
Bursey teaches establishing, by a server instance of the server kit, a communication session with a client application instance of the client application being executed at a client user device because the W3C Web service definition encompasses many different systems, but in common usage the term refers to clients (i.e. clients that include desktops, entertainment centers, table computers, notebooks, wall computers, handhelds, etc. see ¶0060) and servers that communicate using XML messages that follow the SOAP standard., see ¶0262, device of a computer used by user 312, ¶0314, a service can be optimally executed on that device, ¶0355, A client is the end-user, the server is the web site. The client making an HTTP request—using a web browser, spider, or other end-user tool—is referred to as the user agent as application, ¶0128. 
Bursey also teaches being executed at the client user device because device of a computer used by user 312, ¶0314, a service can be optimally executed on that device, which is a client user device 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 2016/0094483), hereinafter “Johnston” in view of Bursey (US 2017/0308856). Johnston cited in applicant IDS filed 02/18/2020.

With respect to claim 1, Johnston discloses a method for serving a client application comprising; 
storing, by a server kit, a plurality of task-based workflows associated with the client application (¶0038-40, i.e. the workflows 128 a are executed by a set of Workflow service worker processes to allow the workflow to take the necessary actions of provisioning the resources/services in the appropriate cloud service 130, instantiating the application, and performance of the application executing on a server or cloud service ¶0083), wherein each respective task-based workflow includes a respective plurality of workflow nodes (¶0009, “In order to accomplish the task of provisioning the necessary resources/services, the deployment mechanism will determine the actions that need to be taken, schedule the actions through respective workflows”, ¶0038, “the workflows 128 a are executed by a set of Workflow service worker processes to allow the workflow to take the necessary actions of 
wherein each respective workflow node includes one or more triggering rules that trigger the respective workflow node and one or more actions to perform when the workflow node is triggered (¶0054, “Workflow service components may, in one embodiment, engage a set of rules to provision a service or resource”, ¶0097, “The actions specified in the environment descriptor trigger specific workflows within the environment to allow provisioning of the necessary resources, services, and/or applications.”);
receiving, by the server instance, a workflow triggering event from the client application instance (¶0047, i.e. workflows are triggered and the appropriate services and resources are provisioned for the application, ¶0137, i.e. The triggering of actions may result in the instantiating of one or more workflows causing the provisioning of the services or resources for the cloud system to enable the application to execute in the cloud system, see ¶0097);
determining, by the server instance, a triggered task-based workflow from the plurality of task-based workflows based on the workflow triggering event (¶0039-¶0040, i.e. performance of the application executing on a server or cloud service and triggering the appropriate workflow(s) to provision the resources/services in the new cloud service, and instantiating the application to use the provisioned services/resources of the new cloud service, ¶0047, i.e. the mapped workflows are triggered and the appropriate services and resources are provisioned for the application);

in response to determining the triggered workflow node, performing, by the server instance, the one or more actions defined in the workflow node (¶0097, i.e. The actions specified in the environment descriptor trigger specific workflows within the environment to allow provisioning of the necessary resources, services, and/or applications, ¶0137, i.e. The triggering of actions may result in the instantiating of one or more workflows causing the provisioning of the services or resources for the cloud system to enable the application to execute in the cloud system.


 
Bursey discloses establishing, by a server instance of the server kit, a communication session with a client application instance of the client application being executed at a client user device (¶0262, “The W3C Web service definition encompasses many different systems, but in common usage the term refers to clients (i.e. clients that include desktops, entertainment centers, table computers, notebooks, wall computers, handhelds, etc. see ¶0060) and servers that communicate using XML messages that follow the SOAP standard.” ¶0314, i.e. device of a computer used by user 312, ¶0355, i.e. a service can be optimally executed on that device, ¶0128, i.e. A client is the end-user, the server is the web site. The client making an HTTP request—using a web browser, spider, or other end-user tool—is referred to as the user agent as application) 
creating, by the server instance, a workflow instance of the triggered task-based workflow (¶0319, “, the catalog may maintain a pedigree association between any derived data result created by a workflow and the service and corresponding source data used by that workflow.”, ¶0395, “This workflow execution figure illustrates how an action workflow, triggered by an event from within an event handler, initiates this workflow”,  ¶0396, “Workflow 1400 is initiated by an action workflow event 1402 that is received by the Contextual Process Server (CPS) 1412”);
being executed at the client user device (¶0314, i.e. device of a computer used by user 312, ¶0355, i.e. a service can be optimally executed on that device, which is a client user device, ¶0128, i.e. A 


Therefore it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with creating, by the server instance, a workflow instance of the triggered task-based workflow of Johnston, in order to determine which service within the workflow needs to be implemented (Bursey).


For claim 14, it is a server devices claim corresponding to the method of claim 1. Therefore claim 14 is rejected under the same ground as claim 1. 

With respect to claims 6 and 19, Johnston in view of Bursey discloses the method of claim 1, wherein the one or more actions of the triggered workflow node include a data transformation action, wherein the data transformation action includes applying a mapping function to an instance of received data in a first format to obtain transformed data in a second format (Johnston, ¶0037, ¶0047, ¶0089, Bursey, ¶0047, ““autonomously transforming” refers to a context-driven process that transforms the state of data (form, format, or context) into another defined state without any direct human intervention.”, ¶0325, “this service also employs complex event processing and contextual service fabric interposition to dynamically orchestrate an appropriate ETL workflow that extracts the data from its source format, transforms it into the appropriate SDI form”, ¶0309, “The AutoTransform™ AGIW produces a tailored product transformed in form, format, or context from another source product.”, ¶0382, “the action maps to a service contract composed at runtime within the Contextual Process .

Claims 3-5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey, and further in view of David et al. (“JMS: An Open Source Workflow Management System and Web-Based Cluster Front-End for High Performance Computing” Research Unit in Bioinformatics (RUBi), Department of Biochemistry and Microbiology, Rhodes University, Grahamstown, South Africa, published August 17, 2015), hereinafter “David”.

With respect to claims 3 and 16, Johnston in view of Bursey discloses the method of claim 1, Bursey teaches Workflows 362 include …a custom workflow 374”, ¶0314, “The client tier is also designed to work with existing applications such as Google Earth, ArcGIS, and others through the use of SDI plug-ins.”, see ¶0331. However, Johnston in view of Bursey remain silent wherein the one or more actions of the triggered workflow node includes execution of a plugin that performs a custom operation that is not supported by the server kit.
David discloses wherein the one or more actions of the triggered workflow node includes execution of a plugin that performs a custom operation that is not supported by the server kit (page-5, II. 25, i.e. we have devised a custom plugin architecture page-23, II. 1-5, i.e. resource manager plugins which interface with the underlying resource manager to provide job and cluster monitoring and management functionality. Secondly, JMS provides a fully functional workflow management system, which integrates directly with the resource manager).



With respect to claims 4 and 17, Johnston in view of Bursey, in view of David discloses the method of claim 3, wherein the plugin is provided by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit (David, page-13, II. 6-8, i.e. This allows administrators to set up and manage queues, configure server settings, and add compute nodes (Fig 10). The exact functionality provided by this page will be dependent on the resource manager plugin being used, page-17, II. 21-22, i.e. JMS provides administrator users with the ability to manage the cluster from the web interface).

With respect to claims 5 and 18, Johnston in view of Bursey, and further in view of David discloses the method of claim 4, wherein the plugin is a JavaScript plugin (page-9, II. 6-7, i.e. A JavaScript plugin…).

Claims 2, 7, 12, 15, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey, and further in view of  Baneva et al. (US 2018/0157384), hereinafter “Baneva”.

With respect to claims 2 and 15, Johnston in view of Bursey discloses the method of claim 1, however, Johnston in view of Bursey remain silent on wherein the plurality of task-based workflows are defined by an administrator associated with the client application via an interface provided by the server kit.

Baneva discloses wherein the plurality of task-based workflows are defined by an administrator associated with the client application via an interface provided by the server kit (¶0029, i.e. the tenant administrator with the ability to trigger the operation of a custom or non-custom workflow based on a system generated event and further based on a user-specified (i.e. defined) condition, and a tenant administrator can select (or specify) a workflow).

Therefore it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with the plurality of task-based workflows are defined by an administrator of Baneva, in order to improve efficiency through the elimination of many unnecessary task steps (Baneva).

With respect to claims 7 and 20, Johnston in view of Bursey discloses the method of claim 6, however, Johnston in view of Bursey remain silent on wherein the data transformation action is defined by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit.

Baneva discloses wherein the data transformation action is defined by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit (¶0078, i.e. the system administrator would be required to identify stubs in a workflow and manually modify (i.e. data transformation) the existing workflow to enable the triggering of additional workflow tasks, see ¶0043). 



With respect to claims 12 and 25, Johnston in view of Bursey discloses the method of claim 1, however, Johnston in view of Bursey remain silent on wherein the one or more actions of a respective workflow node are defined by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit.

Baneva discloses wherein the one or more actions of a respective workflow node are defined by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit (¶0029, i.e. the tenant administrator with the ability to trigger the operation of a custom or non-custom workflow based on a system generated event and further based on a user-specified (i.e. defined) condition, and a tenant administrator can select (or specify) a workflow).

Therefore it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with the one or more actions of a respective workflow node are defined by an administrator of Baneva, in order to improve efficiency through the elimination of many unnecessary task steps (Baneva).

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey, and further in view of No et al. (US 2015/0193512), hereinafter “No”.


No discloses wherein the one or more actions of the triggered workflow node include a cascaded database operation, wherein the cascaded database operation corresponds to a series of multiple dependent database operations (¶0041, i.e. a single work flow 600 which includes cascaded, the work flow 600 includes an opening trigger 602 which defines the particular object type to which the work flow applies. That is, while the database being interrogated may contain any number of objects corresponding to any number of object types, in a preferred embodiment each work flow process is dedicated to a single object type).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with cascaded operation is based on workflow of No, in order to correctly employ the cascade architecture, respond more effectively to disturbances (No).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey in view of No, and further in view of Baneva.

With respect to claims 9 and 22, Johnston in view of Bursey, and further in view of No discloses the method of claim 8, however, Johnston in view of Bursey, and further in view of No remain silent on 

Baneva discloses wherein the data transformation action is defined by an administrator associated with the client application via an interface provided by the server kit during configuration of the server kit (¶0078, i.e. the system administrator would be required to identify stubs in a workflow and manually modify (i.e. data transformation) the existing workflow to enable the triggering of additional workflow tasks, ¶0043). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with the data transformation action is defined by an administrator of Baneva, in order to improve of services and increase an efficiency (Maximillen).

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey in view of No, and further in view of Maximilien et al. (US 2010/0083287), hereinafter “Maximilien”.

With respect to claims 10 and 23, Johnston in view of Bursey, and further in view of No discloses the method of claim 8, however, Johnston in view of Bursey, and further in view of No remain silent on wherein the one or more actions of the triggered workflow node include a file generation action, wherein the file generation action includes receiving data associated with a file to be generated in a respective file type and generating the file using a template corresponding to the respective file type.
Maximilien discloses wherein the one or more actions of the triggered workflow node include a file generation action (¶0084, “This can be either using meta-programming techniques or actual 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with one or more actions of the triggered workflow node include a file generation action of Maximilien, in order to generate or transform the respective file (Maximillen).

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey in view of No in view of Maximillen, and further in view of Baneva.

With respect to claims 11 and 24, Johnston in view of Bursey in view of No, and further in view of Maximillen discloses the method of claim 10, Bursey teaches the client application via an interface provided by the server kit during configuration of the server kit (¶0306, “The Virtualization Server is responsible for maintaining the contextual state of every device within the computing cloud, including the operating system version and patch level, configuration of component devices”). However, Johnston in view of Bursey in view of No, and further in view of Maximillen remain silent on the file generation action is defined by an administrator.


Therefore, it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with the file generation action is defined by an administrator of Baneva, in order to manage or control the generated respective file in regards to workflow nodes (Baneva). 

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Bursey in view of Baneva, and further in view of Maximillen.

With respect to claims 13 and 26, Johnston in view of Bursey discloses the method of claim 12, Baneva teaches the system administrator must revise the code representing the workflow and/or identify workflow stubs at which additional workflow tasks can be attached to an existing workflow, see ¶0028. However; Johnston in view of Bursey in view of Baneva remain silent on wherein the administrator defines the one or more actions using one or more declarative statements provided in a declarative language.

 Maximilien discloses wherein the administrator defines the one or more actions using one or more declarative statements provided in a declarative language (¶0019, “Developers (i.e. administrator) can make requests by including calls, defined by the API, in the code of their applications.”, ¶0113, 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filling of the date of invention to modify Johnston’s system with declarative statements provided in a declarative language of Maximilien, in order to express the logic of a computation and enable representation of types of services (Maximillen).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458